DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-24 and 31-38 in the reply filed on October 31, 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device”, which is equivalent to a device for computing, in claims 11 and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the specification does not provide a description of the corresponding structure for “computing device”.  However, for examination purposes, the “computing device” is interpreted as corresponding to a computer along with the corresponding algorithm for performing the respective functions.
It is noted that in claim 24, the relative term “large” is recited.  The specification provides a standard for ascertaining the requisite degree (i.e. see paragraph [0044] of the corresponding PG-Pub 2021/0361259), and thus one of ordinary skill in the art would be reasonably apprised of the scope of the invention.

Claim Objections
Claim 32 is objected to because of the following informalities:  
In claim 32, in line 3, the second occurrence of the word “a” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-24 and 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 11 and 32, claim limitation “computing device”, which is equivalent to --- device for computing ---, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-24 and 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 11, the claim recites in lines 1-8, a method for 2D or 3D acoustic imaging using a semi-rigid acoustic coupling article, wherein the method comprises “synthesizing, at a computing device, a plurality of individual coded waveorms, forming, at the computing device, a composite waveform from at least some of the plurality of individual coded waveforms”, and further recites in lines 28-29  “producing a 2D or 3D tomographic image of at least part of the target based on the one or more returned acoustic waveforms and the transmitted acoustic composite waveform”.  However, the originally filed specification, including the originally filed claims, makes no mention of a method comprising using a computing device or any type of computer or processor and further does not provide any description of synthesizing a plurality of individual coded waveforms, forming a composite waveform as claimed or producing a 2D or 3D tomographic image based on the returned acoustic waveforms and the transmitted acoustic composite waveform.  The claims therefore fail to comply with the written description requirement.  Claim 32 is similarly rejected (see line 3, which sets forth “synthesizing, at a computing device, a one or more waveforms” and see last two lines of the claim).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 19, 21-24, 31-33, 35-36 and 38 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by Freiburg et al. (US Pub No. 2016/0242736).
With regards to claims 11 and 32, Freiburg et al. disclose a method for two dimensional (2D) or three-dimensional (3D) acoustic tomographic imaging using a semi-rigid acoustic coupling article, the method comprising:
synthesizing, at a computing device, a plurality of individual coded waveforms (paragraphs [0071], [0079], referring to, synthesizing, in one or more waveform synthesizers (i.e. “computing device”), one or more composite waveforms, in which a composite waveform is formed of “a plurality of individual orthogonal coded waveforms…”);
forming, at the computing device, a composite waveform from at least some of the plurality of individual coded waveforms (paragraphs [0071], [0079], referring to synthesizing, in one or more waveform synthesizers (i.e. “computing device”), “one or more composite waveforms” formed of the plurality of individual orthogonal coded waveforms);
transducing, at an array of acoustic transducer elements disposed in a housing body of an acoustic probe, an acoustic waveform to be transmitted at a target in a biological receiving medium, wherein the acoustic waveform corresponds to the composite waveform formed at the computing device (paragraphs [0037]-[0038], [0071], [0079], referring to “The acoustic signal transmission couplant includes a housing body including a curved section on which transducer elements are arranged; an array of transducer elements to transmit acoustic waveforms corresponding to the individual orthogonal coded waveforms toward a target volume; Figures 1A, B, C; Figure 4);
transmitting, from the array of acoustic transducer elements, the acoustic waveform through an acoustic coupling article (105) that is physically and acoustically coupled to (i) each of the acoustic transducer elements of the array and (ii) the biological receiving medium (paragraphs [0037]-[0039], [0071], [0079], referring to the “acoustic coupling component operable to conduct the acoustic waveforms between a transducer element disposed on the housing body and a receiving medium in contact with the acoustic coupling component, in which the acoustic coupling component is capable to conform to the receiving medium and the transducer element such that there is an acoustic impedance matching between the receiving medium and the transducer element”; Figures 1B, 4), wherein the acoustic coupling article (105) comprises:
a semi-rigid acoustic coupling medium (SACM) including a hydrogel material (paragraphs [0005], [0036], [0038]-[0041], [0093], [0103], referring to the acoustic coupling component including a hydrogel material, wherein the hydrogel has a high tensile strength and has elasticity, which results in a “semi-rigid” acoustic coupling medium);
wherein the SACM contacts and conforms to the acoustic transducer elements at a first end of the SACM and to the biological receiving body at a second end of the SACM and propagates acoustic signals of the acoustic composite waveform within the SACM between the acoustic transducer elements and the receiving body (paragraphs [0034]-[0036]; [0044], referring to the acoustic coupler conforming directly onto the face of hte transducer element (110) and conforming to the receiving medium (i.e. the skin of hte subject, etc.; paragraphs [0071], [0079], referring to the acoustic coupling component including the hydrogel material operable to conduct the acoustic waveforms between the transducer elements and a receiving medium in contact with the acoustic coupling component; Figures 1B, 4);
receiving one or more returned acoustic waveforms that are returned from at least part of the target corresponding to the transmitted acoustic composite waveform, wherein the receiving includes selecting at least some of the transducing elements of the array to receive the one or more returned acoustic waveforms (paragraphs [0071], [0079], referring to receiving returned acoustic waveforms that are returned from at least part of the target corresponding to the transmitted acoustic waveforms, wherein the receiving includes selecting at least some of the transducing elements of the array to receive the returned acoustic waveforms); and
producing a 2D or 3D tomographic image of the at least part of the target based on the one or more returned acoustic waveforms and the transmitted acoustic composite waveform (paragraphs [0069], [0078], [0080], [0086], referring to producing a 360 degree image, and thus at least 2D tomographic image, of the target volume).
With regards to claims 19 and 33, Freiburg et al. disclose that the SACM comprises a single hydrogel material having a shape that includes one or more attachment portions (i.e. adhesive portions of coupler and/or clip (102)) located at the first end and an acoustic interface portion spanning away from the one or more attachment portions and terminating at the second end, such that an outward surface of the acoustic interface portion at the second end is structured to have multiple curves in multiple directions along the outward surface and is operable to conform to the receiving body to propagate the acoustic signals into and from the receiving body, wherein the attachment portions are configured to be secured by the acoustic probe to transmit and receive propagated acoustic signals through the single hydrogel material (paragraphs [0038]-[0039], [0043]-[0044]; Figures 2A-D, 4; in particular, note in Figures 2D and 4 that the hydrogel material has a shape that includes an acoustic interface portion spanning away from the one or more attachment portions and terminating at the second end (i.e. end that interfaces with the receiving body, wherein an outward surface of the acoustic interface at the second end, as seen in Figure 4, is structure to have multiple curves in multiple directions along the outward surface to conform to the receiving body).
With regards to claims 21 and 35, Freiburg et al. disclose that the array of acoustic transducer elements is disposed along a curved trajectory in the housing body of the acoustic probe, and the curved trajectory is concave (paragraphs [0005], [0037], referring to array of transducer elements on a curved section of the housing body, such as a semicircular or circular portion that exposes the transducer elements of the array on a curved surface, wherein the curved surface as seen in Figures 1C is concave; Figure 1C).  
With regards to claims 22 and 36, Freiburg et al. disclose that the acoustic coupling article is physically and acoustically coupled to (1) each of the acoustic transducer elements of the array and (ii) the biological receiving medium and without an intervening fluid between the acoustic coupling article and the acoustic transducer elements or the biological receiving medium (paragraphs [0036], [0039], [0044], referring of the acoustic coupling component in contact and conforming to the receiving medium such that there is an acoustic impedance matching between the receiving medium and the transducer element and further referring to the acoustic coupler conforming directly onto the face of the transducer element; Figure 2D).
With regards to claims 23 and 36, Freiburg et al. disclose the acoustic coupling article is physically and acoustically coupled to (1) each of the acoustic transducer elements of the array and (ii) the biological receiving medium and without a fluid-filled sac between the acoustic coupling article and the acoustic transducer elements or the biological receiving medium (paragraphs [0036], [0039], [0044], referring of the acoustic coupling component in contact and conforming to the receiving medium such that there is an acoustic impedance matching between the receiving medium and the transducer element and further referring to the acoustic coupler conforming directly onto the face of the transducer element; Figure 2D).
With regards to claim 24, Freiburg et al. disclose that the acoustic probe includes a large array of transducer elements, where at least some of the acoustic transducer elements have a size greater than 100 mm (see paragraphs [0035], [0037], [0040], referring to “large aperture” ultrasound imaging which would require a large array of transducer elements and further referring to the aperture length being in a range of few centimeters to tens or hundreds of centimeters, which would inherently require some of the acoustic transducers elements to have a size greater than 100 mm; see Figures 1A,C, note that the transducer length is similar to L1, which is disclosed as being 4 cm (i.e. 400 mm), and therefore the transducer length is ~400 mm which is greater than 100 mm). 
With regards to claims 31 and 38, Freiburg et al. disclose that the plurality of individual coded waveforms correspond to different frequency bands, such that each of the individual coded waveforms includes a distinct frequency with respect to another of the individual coded waveforms (paragraphs [0071], [0079], referring to each of the individual orthogonal coded waveforms corresponding to different frequency bands, such that each of the coded waveforms includes a unique frequency).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-16, 18 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freiburg et al. as applied to claims 11 and 32 above, and further in view of Illeperuma et al. (US Pub No. 2018/0244858) and Zheng et al. (US Pub No. 2016/0083574).
With regards to claims 12 and 37, as discussed above, the above combined references meet the limitations of claims 11 and 32.  Further, Freiburg et al. disclose that their SACM comprises water and sodium alginate block copolymer (P(SA)) (paragraphs [0040], [0076], [0100]-[0101], [0103]).  
However, they do not specifically disclose that the SACM further comprises dimethyl acrylamide monomer (DMAm), N-N’-methylenebisacrylaminde (MBA), N’, N’,N,N-tetramethlethylenediamine (TMED), calcium sulfate (CA) and ammonium persulfate (APS).  
Illeperuma et al. disclose a hydrogel comprising an acrylamide monomer (DMAm), N-N’-methylenebisacrylaminde (MBA), N’, N’,N,N-tetramethlethylenediamine (TMED), calcium sulfate (CA) and ammonium persulfate (APS) (paragraphs [0023], [0088]-[0089], [0100]).  The hydrogel composition provides improved mechanical properties, particularly at temperature below the freezing point of water (Abstract; paragraph [0008]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in hte art to have the SACM of Freiburg et al. further comprises an acrylamide monomer, N-N’-methylenebisacrylaminde (MBA), N’, N’,N,N-tetramethlethylenediamine (TMED), calcium sulfate (CA) and ammonium persulfate (APS), as taught by Illeperuma et al., in order to provide improved mechanical properties (paragraph [0008]).  
However, the above combined references do not specifically disclose that the acrylamide monomer is specifically dimethyl acrylamide monomer (DMAm).  
Zheng et al. discloses a hydrogel comprising DMA with highly recoverable and mechanical properties (Abstract; paragraphs [0002], [0065]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the acrylamide monomer of the above combined references be specifically dimethyl acrylamide monomer (DMAm), as taught by Zheng et al., in order to provide a highly recoverable hydrogel with improved mechanical properties (Abstract; paragraph [0065]).  
With regards to claim 13, Freiburg et al. disclose that the SACM propagates the acoustic signals through the hydrogel material with an acoustic impedance matching in a range of 2 MRayls or less (paragraph [0102]).  
With regards to claim 14, Freiburg et al. disclose that the SACM propagates the acoustic signals through the hydrogel material with an acoustic attenuation in a range of about 0.0001-1.00 dB/cm/Mhz (paragraphs [0040], [0059], referring to the attenuation factor of 0.1 dB/MHz which is within the claimed range).
With regards to claims 15-16, Freiburg et al. disclose that the SACM is configured to undergo stretchability in a range of 10% to 2500% elongation and configured to undergo compression in a range of 20% to 99.99% (paragraphs [0040], [0060], [0102], note that a hydrogel having the disclosed stretchability would be able to under compression in the claimed range).  
With regards to claim 18, as discussed above, the above combined references meet the limitations of claim 12. The above combined references do not specifically disclose that the SACM propagates the acoustic signals through the hydrogel material with a speed of sound (SOS) of about 1549 m/s, an attenuation (ATTN) of about 0.14 dB/MHz*cm, an acoustic impedance (Z) of about 1.597 MRayls, a Young’s Modulus ( E) of about 32 kPa, and an engineering strain € of about -15mm.  However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, through routine experimentation, to adopt different materials for the SACM that result in different properties, including the claimed properties, in order to determine the optimal SACM that provides a desirable outcome.  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freiburg et al. in view of Illeperuma and Zheng et al. as applied to claim 12 above, and further in view of Annabi et al. (US Pub No. 2015/0274805).
With regards to claim 17, as discussed above, the above combined references meet the limitations of claim 12.  However, they do not specifically disclose that the SACM is configured to have a Young’s modulus in a range of 1kPa to 500 KPa.
Annabi et al. discloses a hydrogel having desired mechanical properties including an elasticity with a Young’s modulus in a range of 30kPa-500kPa (Abstract; paragraphs [0008], [0195]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the SACM be configured to have a Young’s modulus in a range of 1kPa to 500 kPa, as taught by Annabi et al., in order to provide a hydrogel having desired mechanical properties (Abstract; paragraph [0008]).
  
Claim(s) 20 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freiburg et al. as applied to claims 19 and 33 above, and further in view of Lindekugel et al. (US Pub No. 2014/0180116).
With regards to claims 20 and 34, as discussed above, Freiburg et al. meet the limitations of claims 19 and 33.  However, they do not specifically disclose that the SACM is structured to have a T-shape including two attachment portions located at the first end, and the acoustic interface portion spans away from the two attachment portions and terminates at the second end.  
Lindekugel et al. disclose a spacer component (118) of a probe which defines a lip (128) about a perimeter thereof to assist in its retention within the hold (130) of hte cap (110), as seen in Fig. 18B (paragraph [0079], Figure 18B).  The lip (128) is shaped so as to be sandwiched between the cap (110) and probe head (32), thus preventing its unintended removal from the cap (paragraph [0079], note that, as seen in Figure 18B, the lip has a T-shape). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the SACM be structured to have a T-shape including two attachment portions located at the first end, and the acoustic interface portion spans away from the two attachment portions and terminates at the second end, as taught by Lindekguel et al., in order to gain the advantage of having rims/lips which to tightly grip against a solid instrument and to have a protrusion to more solidly apply acoustic signals to a target and retain the SACM in position (paragraph [0079]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayes et al. (US Pub No. 2016/0270763) disclose systems, devices and methods for synthetic aperture acoustic imaging, wherein the system allows for the generation of composite waveforms that are formed of two or more individual coded waveforms to be transmitted toward and received from the target VOI (paragraphs [0034], [0056]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793